PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the August 18, 2015, Order Denying Defendant’s Amended/Supplemental Motion for ’Postconviction Relief in Duval County Circuit Court case number 16-2008-CF-14339-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D).
WOLF, WETHERELL, and KELSEY, JJ., concur.